DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 70-77 are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention. Supreme Court precedent and recent Federal Circuit decisions indicate that a statutory “process" under 35 U.S.C. 101 must (1) be tied to another statutory category (such as a particular apparatus), or (2) transform underlying subject matter (such as an article or material) to a different state or thing.
While the instant claim recites a series of steps or acts to be performed, the claim neither transforms underlying subject matter nor positively ties to another statutory category that accomplishes the claimed method steps, and therefore does not qualify as a statutory process, recalling In re Bilski.
Claims 70-77 are directed to non-transitory subject matter because it recited merely a computer-readable medium (none of the claims, specification or record disclose that the claimed “computer-readable storage medium” is a non-transitory medium. The Examiner asserts that the claimed “computer-readable storage medium” can be a transitory signal, which is non-statutory. The Examiner suggests that Applicant replace “computer-readable storage medium” with “non-transitory computer-readable storage medium” or clarify that the “computer-readable storage medium” is non-transitory either in the specification or on the records).
Allowable Subject Matter
Claim 47 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Viala in view of Steinbuss and further in view of Margolis disclose a method, comprising: placing an external device into signal communication with a bone conduction device attached to a human; operating the bone conduction device under the control of the external device while the external device is in signal communication with the bone conduction device to cause the bone conduction device to vibrate; obtaining a bone conduction threshold based on the operating of the bone conduction device and setting a control setting of the bone conduction device based on the obtained bone conduction threshold using the external device further comprising: iteratively adjusting first acoustic target values for a first frequency tone using the external device and determining measurement data to indicate a threshold percept evoked by the bone conduction device in the human for the first frequency tone; and iteratively adjusting second acoustic target values for a second frequency tone different from the first frequency tone using the external device and determining measurement data to indicate a threshold percept evoked by the bone conduction device in the human for the second frequency tone, wherein the obtained bone conduction threshold is based on the threshold percept evoked by the bone conduction device in the human for the first frequency tone, the method includes obtaining a second bone conduction threshold, the obtained second bone conduction threshold is based on the threshold percept evoked by the bone conduction device in the human for the second frequency tone, but do not expressly disclose the limitation “the method further comprises setting a second control setting of the bone conduction device based on the second bone conduction threshold, wherein the bone conduction device uses the set control setting to evoke a hearing percept at a frequency corresponding to the frequency of the first frequency tone and the bone conduction device uses the second set control setting to evoke a hearing percept at a frequency corresponding to the frequency of the second frequency tone.”
None of the prior art of record disclose in their entirety or in combination the claimed limitation “the method further comprises setting a second control setting of the bone conduction device based on the second bone conduction threshold, wherein the bone conduction device uses the set control setting to evoke a hearing percept at a frequency corresponding to the frequency of the first frequency tone and the bone conduction device uses the second set control setting to evoke a hearing percept at a frequency corresponding to the frequency of the second frequency tone.”
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claim(s) 62 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wang (US 2005/0286734 A1).
Regarding claim 62, Wang discloses an apparatus, comprising: an external computing device configured to be placed into signal communication with a bone conduction device attachable to a human (Wang; Fig 6; phone 5 and hearing device 61), wherein the apparatus is configured to enable adjustment of control settings of the bone conduction device (Wang; Fig 6; Para [0046] volume size adjustment), and wherein the external computing device includes a wireless data interface for sending signals to the bone conduction device (Wang; Fig 6; wireless connection between phone and bone conduction device 61).
  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 43, is/are rejected under 35 U.S.C. 103 as being unpatentable over Viala et al (US 2006/0018488 A1) in view of Steinbuss (US 2007/0258609 A1).
Regarding claim 43, Viala et al disclose a method, comprising: placing an external device into signal communication with a bone conduction device attached to a human (Viala et al; Fig 7; Para [0043]); operating the bone conduction device under the control of the external device while the external device is in signal communication with the bone conduction device to cause the bone conduction device to vibrate (Viala et al; Para [0045]); but do not expressly disclose obtaining a bone conduction threshold based on the operating of the bone conduction device and setting a control setting of the bone conduction device based on the obtained bone conduction threshold using the external device. However, in the same field of endeavor, Steinbuss disclose a method comprising obtaining a bone conduction threshold based on the operating of the bone conduction device (Steinbuss; Para [0016]) and setting a control setting of the bone conduction device based on the obtained bone conduction threshold using the external device (Steinbuss; Para [0020]; target amplification interpreted as control setting). It would have been obvious to one of the ordinary skills in the art at the time of the invention to use the hearing threshold detection taught by Wasden as hearing threshold in the bone conduction device taught by Viala. The motivation to do so would have been to reduce the errors in the calculation of the target amplification.

Claims 44-46, 48-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viala et al (US 2006/0018488 A1) in view of Steinbuss (US 2007/0258609 A1) and further in view of Margolis (US 6,496,585 B1).
Regarding claim 44, Viala in view of Steinbuss disclose the method of claim 43, but do not expressly disclose further comprising: obtaining a response from the human related to the operation of the bone conduction device, wherein the action of obtaining a bone conduction threshold is based on the obtained response. However, in the same field of endeavor, Margolis disclose a method further comprising: obtaining a response from the human related to the operation of the bone conduction device (Margolis; col 2 lines 60-67; col 5; lines 17-20; col 8; lines 50-53), wherein the action of obtaining a bone conduction threshold is based on the obtained response (Margolis; col 7; lines 50-60). It would have been obvious to one of the ordinary skills in the art at the time of the invention to use the hearing threshold detection taught by Margolis as hearing threshold in the bone conduction device taught by Viala. The motivation to do so would have been to improve the threshold detection experience.

Regarding claim 45, Viala in view of Steinbuss disclose the method of claim 43, but do not expressly disclose further comprising: subsequently adjusting the set control setting to be different from that which was set based on the obtained bone conduction threshold. However, in the same field of endeavor, Margolis disclose a method further comprising: subsequently adjusting the set control setting to be different from that which was set based on the obtained bone conduction threshold (Margolis; col 6; lines 8-15). It would have been obvious to one of the ordinary skills in the art at the time of the invention to use the hearing threshold detection taught by Margolis as hearing threshold in the bone conduction device taught by Viala. The motivation to do so would have been to reduce the time expenditure for a control setting determination.

Regarding claim 46, Viala in view of Steinbuss and further in view of Margolis disclose the method of claim 44, but do not expressly disclose wherein: the actions of operating the bone conduction device and obtaining the bone conduction threshold are part of an audiogram development effort; and the set control setting is derived from the audiogram development effort. However, in the same field of endeavor, Margolis disclose a method wherein: the actions of operating the bone conduction device and obtaining the bone conduction threshold are part of an audiogram development effort (Margolis; col 7; lines 55-60); and the set control setting is derived from the audiogram development effort (Margolis; col 7; lines 55-60). It would have been obvious to one of the ordinary skills in the art at the time of the invention to use the hearing threshold detection taught by Margolis as hearing threshold in the bone conduction device taught by Viala. The motivation to do so would have been to improve the accuracy of the control setting.

Regarding claim 48, Viala in view of Steinbuss and further in view of Margolis disclose the method of claim 44, but do not expressly disclose wherein: the actions of operating the bone conduction device and obtaining the bone conduction threshold are part of a data measurement effort subjective to the human; and the method further comprises, based on the measurement data obtained by the data measurement effort, generating the set control settings using the remote device. However, in the same field of endeavor, Margolis disclose a method wherein: the actions of operating the bone conduction device and obtaining the bone conduction threshold are part of a data measurement effort subjective to the human (Margolis; col 3; lines 40-55); and the method further comprises, based on the measurement data obtained by the data measurement effort, generating the set control settings using the remote device (Margolis; col 7; lines 55-60). It would have been obvious to one of the ordinary skills in the art at the time of the invention to use the hearing threshold detection taught by Margolis as hearing threshold in the bone conduction device taught by Viala. The motivation to do so would have been to reduce the complexity of the threshold determination procedure.

Regarding claim 49, Viala in view of Steinbuss disclose the method of claim 43, but do not expressly disclose further comprising: using the external device, presenting an acoustic target to the bone conduction device to operate the bone conduction device under the control of the external device. However, in the same field of endeavor, Margolis disclose a method further comprising: using the external device, presenting an acoustic target to the bone conduction device to operate the bone conduction device under the control of the external device (Margolis; Fig 1; external device 10 presenting acoustic target 18, 22). It would have been obvious to one of the ordinary skills in the art at the time of the invention to use the parameter transmission taught by Margolis as to upload the control setting in the device taught by Viala. The motivation to do so would have been to reduce subject inconsistency.

Regarding claim 50, Viala in view of Steinbuss and further in view of Margolis disclose the method of claim 44, but do not expressly disclose wherein: the action of operating the bone conduction device includes increasing an output energy of vibration of the bone conduction device; and the obtained response from the human is in response to an increased output energy of vibration where the human can hear based on the vibration relative to a lower output energy. However, in the same field of endeavor, Margolis disclose a method wherein: the action of operating the bone conduction device includes increasing an output energy of vibration of the bone conduction device (Margolis; col 6; lines 8-15); and the obtained response from the human is in response to an increased output energy of vibration where the human can hear based on the vibration relative to a lower output energy (Margolis; col 6; lines 8-15). It would have been obvious to one of the ordinary skills in the art at the time of the invention to use the hearing threshold detection taught by Margolis as hearing threshold in the bone conduction device taught by Viala. The motivation to do so would have been to reduce noise interference of the threshold determination procedure.

Regarding claim 51, Viala in view of Steinbuss and further in view of Margolis disclose the method of claim 44, but do not expressly disclose wherein: the actions of operating the bone conduction device and obtaining the bone conduction threshold are part of an audiogram development effort; and the method further comprises presenting the developed audiogram via the remote device to a user of the remote device. However, in the same field of endeavor, Margolis disclose a method wherein: the actions of operating the bone conduction device and obtaining the bone conduction threshold are part of an audiogram development effort (Margolis; col 6; lines 8-15); and the method further comprises presenting the developed audiogram via the remote device to a user of the remote device (Margolis; col 6; lines 8-15). It would have been obvious to one of the ordinary skills in the art at the time of the invention to use the hearing threshold detection taught by Margolis as hearing threshold in the bone conduction device taught by Viala. The motivation to do so would have been to improve the reliability of the threshold determination procedure.

Claims 52, 58, 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westerkull (US 2006/0211910 A1) in view of Flynn (US 2010/0020992 A1).
Regarding claim 52, Westerkull discloses a bone conduction hearing system, comprising: an implantable portion implantable in a human (Westerkull; Para [0011] abutment); and a detachable portion detachable from the human (Westerkull; Para [0012] removable hearing aid), wherein the detachable portion includes a battery powered electronic unit (Westerkull; Fig 1; battery 15) and a microphone that acquires sound and generates a signal which is sent to the electronic unit (Westerkull; Fig 1 circuit 13), wherein the electronic unit processes the signal (Westerkull; Fig 1 amplifier 8), but do not expressly disclose and wherein the bone conduction hearing system includes a memory and the bone conduction hearing system includes a data interface that enables data communication between the system and an external computing system. However, in the same field of endeavor, Flynn disclose a method and wherein the bone conduction hearing system includes a memory (Flynn; Para [0003]; memory) and the bone conduction hearing system includes a data interface that enables data communication between the system and an external computing system (Flynn; Fig 1; Para [0020]; computer 14 interpreted as external computing system). It would have been obvious to one of the ordinary skills in the art at the time of the invention to use the data communication and storage taught by Flynn as to upload the control setting in the remote device taught by Westerkull et al. The motivation to do so would have been to transfer external data to the bone conductor device.

Regarding claim 58, Westerkull in view of Flynn et al disclose the bone conduction hearing system of claim 52, but do not expressly disclose wherein: default control settings for the bone conduction hearing system and personally adapted control settings for the bone conduction hearing system are stored in the memory. However, in the same field of endeavor, Flynn disclose a method wherein: default control settings for the bone conduction hearing system and personally adapted control settings for the bone conduction hearing system are stored in the memory (Flynn; Fig 1; Para [0020]; memory for control settings). It would have been obvious to one of the ordinary skills in the art at the time of the invention to use the data communication and storage taught by Flynn as to upload the control setting in the remote device taught by Westerkull et al. The motivation to do so would have been to increase the operability of the bone conductor device.

Regarding claim 60, Westerkull in view of Flynn et al disclose the bone conduction hearing system of claim 52, but do not expressly disclose wherein: the external computing system is in signal communication with the bone conduction hearing system; and the external computing system is a fitting system. However, in the same field of endeavor, Flynn disclose a method wherein: the external computing system is in signal communication with the bone conduction hearing system (Flynn; Fig 1; Para [0020]); and the external computing system is a fitting system (Flynn; Fig 1; Para [0020]). It would have been obvious to one of the ordinary skills in the art at the time of the invention to use the data communication and storage taught by Flynn as to upload the control setting in the remote device taught by Westerkull et al because both disclosures teach bone conduction device gain setting determination. The motivation to do so would have been to allow bone conduction device customization by the user.

Claims 53-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westerkull (US 2006/0211910 A1) in view of Flynn (US 2010/0020992 A1) and further in view of Roeck (US 2007/0076909 A1).
Regarding claim 53, Westerkull in view of Flynn et al disclose the bone conduction hearing system of claim 52, but do not expressly disclose wherein: values of an audiogram of a specific recipient of the bone conduction hearing system are stored in the memory. However, in the same field of endeavor, Roek disclose a method wherein: values of an audiogram of a specific recipient of the bone conduction hearing system are stored in the memory (Roek et al; Para [0071] storage 16 is configured to stored audiogram and threshold from user indication). It would have been obvious to one of the ordinary skills in the art at the time of the invention to use the storage taught by Roek as storage in the device taught by Westerkull et al. The motivation to do so would have been to enhance the bone conductor device.

Regarding claim 54, Westerkull in view of Flynn et al disclose the bone conduction hearing system of claim 52, but do not expressly disclose wherein: an audiogram for a specific recipient of the bone conduction hearing system is stored in the memory. However, in the same field of endeavor, Roek disclose a method wherein: an audiogram for a specific recipient of the bone conduction hearing system is stored in the memory (Roek et al; Para [0071] storage 16 is configured to stored audiogram and threshold from user indication). It would have been obvious to one of the ordinary skills in the art at the time of the invention to use the storage taught by Roek as storage in the device taught by Westerkull et al. The motivation to do so would have been real time computation of the bone conductor device parameter.

Regarding claim 55, Westerkull in view of Flynn et al disclose the bone conduction hearing system of claim 52, but do not expressly disclose wherein: values for acoustic intensity of a plurality of threshold levels and comfort levels for respective frequencies are stored in the memory. However, in the same field of endeavor, Roek disclose a method wherein: values for acoustic intensity of a plurality of threshold levels and comfort levels for respective frequencies are stored in the memory (Roek et al; Para [0071] storage 16 is configured to stored audiogram and threshold from user indication). It would have been obvious to one of the ordinary skills in the art at the time of the invention to use the storage taught by Roek as storage in the device taught by Westerkull et al. The motivation to do so would have been to increase the speed of computation of the bone conduction parameters.

Regarding claim 56, Westerkull in view of Flynn et al disclose the bone conduction hearing system of claim 52, but do not expressly disclose wherein: values having units of dB SPL of a plurality of threshold levels and comfort levels for respective frequencies are stored in the memory. However, in the same field of endeavor, Roek disclose a method wherein: values having units of dB SPL of a plurality of threshold levels and comfort levels for respective frequencies are stored in the memory (Roek et al; Para [0071] storage 16 is configured to stored audiogram and threshold from user indication). It would have been obvious to one of the ordinary skills in the art at the time of the invention to use the storage taught by Roek as storage in the device taught by Westerkull et al. The motivation to do so would have been to improve the speed of data extraction in the bone conductor.

Claims 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westerkull (US 2006/0211910 A1) in view of Flynn (US 2010/0020992 A1) and further in view of Bye et al (US 6,366,863 B1).
Regarding claim 57, Westerkull in view of Flynn et al disclose the bone conduction hearing system of claim 52, but do not expressly disclose wherein: the bone conduction hearing system includes a sine wave generator configured to cause a vibrator of the bone conduction hearing system to vibrate to evoke a hearing percept. However, in the same field of endeavor, Bye disclose a method wherein: the bone conduction hearing system includes a sine wave generator configured to cause a vibrator of the bone conduction hearing system to vibrate to evoke a hearing percept (Bye; Fig 12; oscillator 532 configured to vibrate conduction device 520). It would have been obvious to one of the ordinary skills in the art at the time of the invention to use the oscillator taught by Bye as oscillator in the device taught by Westerkull et al. The motivation to do so would have been to reduce the cost of the bone conduction device.

Claims 59, 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westerkull (US 2006/0211910 A1) in view of Flynn (US 2010/0020992 A1) and further in view of Han et al (US 2010/0246861 A1).
Regarding claim 59, Westerkull in view of Flynn et al disclose the bone conduction hearing system of claim 52, but do not expressly disclose wherein: the bone conduction hearing system is configured to enable adjustment of volume for groups of frequencies. However, in the same field of endeavor, Han et al disclose a method wherein: the bone conduction hearing system is configured to enable adjustment of volume for groups of frequencies (Han et al; Para [0046]). It would have been obvious to one of the ordinary skills in the art at the time of the invention to use the volume control taught by Han as gain control setting in the device taught by Westerkull et al. The motivation to do so would have been to provide a plurality of options to the user of the conductor device.

Regarding claim 61, Westerkull in view of Flynn et al disclose the bone conduction hearing system of claim 52, but do not expressly disclose wherein: the bone conduction hearing system includes control settings stored in the memory, wherein the control settings are based on a recipient of the bone conduction hearing system’s real world experience. However, in the same field of endeavor, Han et al disclose a method wherein: the bone conduction hearing system includes control settings stored in the memory, wherein the control settings are based on a recipient of the bone conduction hearing system’s real world experience (Han et al; Para [0046]). It would have been obvious to one of the ordinary skills in the art at the time of the invention to use the volume control taught by Han as gain control setting in the device taught by Westerkull et al. The motivation to do so would have been to increase the reduction of ambient interference around the bone conductor device.

Claims 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2005/0286734 A1) in view of Patrick et al (US 2006/0178711 A1).
Regarding claim 63, Wang discloses the apparatus of claim 62, but do not expressly disclose wherein: the apparatus is configured to enable fitting of the bone conduction device; and the external computing device is configured to present, to a user of the apparatus, an acoustic domain environment through which the user specifies for a variety of frequency channels intensity levels at which a particular recipient of the bone conduction device is to experience a desired percept. However, in the same field of endeavor, Patrick et al disclose an apparatus wherein: the apparatus is configured to enable fitting of the bone conduction device (Patrick et al; Para [0009]); and the external computing device is configured to present, to a user of the apparatus (Patrick et al; Fig 2; present acoustic test signal to hearing aid recipient 202), an acoustic domain environment through which the user specifies for a variety of frequency channels intensity levels at which a particular recipient of the bone conduction device is to experience a desired percept (Patrick et al; Para [0054]). It would have been obvious to one of the ordinary skills in the art at the time of the invention to use the control setting determination taught by Patrick as gain control setting in the device taught by Wang. The motivation to do so would have been to improve the user experience.

Regarding claim 64, Wang in view of Patrick disclose the apparatus of claim 63, but do not expressly disclose wherein: the external computing device is configured to determine an electrical property of the bone conduction device that evokes the desired percept in the particular recipient. However, in the same field of endeavor, Patrick et al disclose an apparatus wherein: the external computing device is configured to determine an electrical property of the bone conduction device that evokes the desired percept in the particular recipient (Patrick et al; Para [0054]). It would have been obvious to one of the ordinary skills in the art at the time of the invention to use the control setting determination taught by Patrick as gain control setting in the device taught by Wang. The motivation to do so would have been to reduce the errors in the calculation of the target amplification.

Regarding claim 65, Wang in view of Patrick disclose the apparatus of claim 63, but do not expressly disclose wherein: the external computing device is configured to convert settings set in the acoustic domain environment by the user into settings in the bone conduction domain. However, in the same field of endeavor, Patrick et al disclose an apparatus wherein: the external computing device is configured to convert settings set in the acoustic domain environment by the user into settings in the bone conduction domain (Patrick et al; Para [0055]). It would have been obvious to one of the ordinary skills in the art at the time of the invention to use the control setting determination taught by Patrick as gain control setting in the device taught by Wang. The motivation to do so would have been to reduce sound leakage in the bone conduction device.

Regarding claim 66, Wang discloses the apparatus of claim 62, wherein: the external computing device is configured with a plurality of acoustic targets set at default acoustic intensities for respective frequencies (Wang; Para [0082]); but do not expressly disclose wherein: the apparatus is configured to enable fitting of the bone conduction device. However, in the same field of endeavor, Patrick et al disclose an apparatus wherein: the apparatus is configured to enable fitting of the bone conduction device (Patrick et al; Fig 2; fitting system 206). It would have been obvious to one of the ordinary skills in the art at the time of the invention to use the control setting determination taught by Patrick as gain control setting in the device taught by Wang. The motivation to do so would have been to reduce the compression of the vibration device against the user’s bone.

Regarding claim 67, Wang in view of Patrick disclose the apparatus of claim 66, but do not expressly disclose wherein: the external computing device is configured to enable a user to adjust the acoustic intensity levels of acoustic targets from the default intensities for respective frequencies. However, in the same field of endeavor, Patrick et al disclose an apparatus wherein: the external computing device is configured to enable a user to adjust the acoustic intensity levels of acoustic targets from the default intensities for respective frequencies (Patrick et al; Para [0051]). It would have been obvious to one of the ordinary skills in the art at the time of the invention to use the control setting determination taught by Patrick as gain control setting in the device taught by Wang. The motivation to do so would have been to improve the accuracy of the vibration force determination.

Regarding claim 68, Wang discloses the apparatus of claim 62, but do not expressly disclose wherein: the apparatus is configured to enable fitting of the bone conduction device; the external computing device is configured to enable a user to provide a plurality of acoustic targets to the bone conduction device, and increment and/or decrement an output intensity level for the respective acoustic targets; and the external computing device is configured to, based on feedback from a recipient of the bone conduction device pertaining to hearing percepts resulting from the output intensity level for the respective acoustic targets, develop control settings for the bone conduction device. However, in the same field of endeavor, Patrick et al disclose an apparatus wherein: the apparatus is configured to enable fitting of the bone conduction device (Patrick et al; Fig 4; fitting manager); the external computing device is configured to enable a user to provide a plurality of acoustic targets to the bone conduction device (Patrick et al; Fig 4; acoustic signal generator), and increment and/or decrement an output intensity level for the respective acoustic targets (Patrick et al; Fig 4; control inputs controls levels); and the external computing device is configured to, based on feedback from a recipient of the bone conduction device pertaining to hearing percepts resulting from the output intensity level for the respective acoustic targets, develop control settings for the bone conduction device (Patrick et al; Para [0051]). It would have been obvious to one of the ordinary skills in the art at the time of the invention to use the control setting determination taught by Patrick as gain control setting in the device taught by Wang. The motivation to do so would have been to increase the reduction of ambient interference around the bone conductor device.

Regarding claim 69, Wang discloses the apparatus of claim 62, and the apparatus is configured, using the wireless data interface to send the set of control signals to the bone conduction device for storage in a memory of the bone conduction device (Wang; Fig 6) but do not expressly disclose wherein: the apparatus includes a display configured to display graphics illustrating frequency-gain relationships; the apparatus is configured with a user interface that enables a user to select acoustic target value(s); the external computing device is configured to encode the selected acoustic target value(s) into a signal and send the signal to the bone conduction device for processing by an electronic unit of the bone conduction device; the external computing device is configured to determine measurement data indicating a threshold percept evoked by the bone conduction device for the sent signal; the external computing device is configured to process the determined measurement data to generate a set of control settings for the bone conduction device. However, in the same field of endeavor, Patrick et al disclose an apparatus wherein: the apparatus includes a display configured to display graphics illustrating frequency-gain relationships (Patrick et al; Fig 6; Para [0050]); the apparatus is configured with a user interface that enables a user to select acoustic target value(s) (Patrick et al; Fig 6; Para [0050]); the external computing device is configured to encode the selected acoustic target value(s) into a signal and send the signal to the bone conduction device for processing by an electronic unit of the bone conduction device (Patrick et al; Fig 6; Para [0050]); the external computing device is configured to determine measurement data indicating a threshold percept evoked by the bone conduction device for the sent signal (Patrick et al; Fig 6; Para [0054]); the external computing device is configured to process the determined measurement data to generate a set of control settings for the bone conduction device (Patrick et al; Para [0042]). It would have been obvious to one of the ordinary skills in the art at the time of the invention to use the control setting determination taught by Patrick as gain control setting in the device taught by Wang. The motivation to do so would have been to maintain stability of the sound quality.

Claim 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weisman (US 2009/0304210 A1) in view of Steinbuss (US 2007/0258609 A1).
Regarding claim 70, Weisman et al disclose a computer readable medium including computer-executable instructions, comprising: software for operating a bone conduction device under control of an external device while the external device is in signal communication with the bone conduction device to cause the bone conduction device to vibrate (Weisman; Fig 7b; Para [0113]); but do not expressly disclose software for measuring a feature impacted by output of the bone conduction device; and software for setting a control setting of the bone conduction device based on the measured feature using the external device. However, in the same field of endeavor, Steinbuss disclose a method comprising software for measuring a feature impacted by output of the bone conduction device (Steinbuss; Para [0016]) and software for setting a control setting of the bone conduction device based on the measured feature using the external device (Steinbuss; Para [0020]; target amplification interpreted as control setting based on threshold value). It would have been obvious to one of the ordinary skills in the art at the time of the invention to use the hearing threshold detection taught by Steinbuss as hearing threshold in the bone conduction device taught by Weisman. The motivation to do so would have been to reduce the errors in the calculation of the target amplification.

Claims 71, 78 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weisman (US 2009/0304210 A1) in view of Steinbuss (US 2007/0258609 A1) and further in view of Flynn (US 2010/0020992 A1)
Regarding claim 71, Weisman in view of Steinbuss disclose the computer readable medium of claim 70, but do not expressly disclose wherein: the computer readable medium includes computer-executable instructions for executing recipient customization of a bone conduction hearing device. However, in the same field of endeavor, Flynn disclose a method wherein: the computer readable medium includes computer-executable instructions for executing recipient customization of a bone conduction hearing device (Flynn; Fig 1; computer is used for customization of hearing device parameters). It would have been obvious to one of the ordinary skills in the art at the time of the invention to use the data communication and storage taught by Flynn as to upload the control setting in the remote device taught by Weisman. The motivation to do so would have been to upgrade the bone conductor device feature.

Regarding claim 78, Weisman in view of Steinbuss disclose the system, comprising: the computer readable medium of claim 70, which is stored in the external device; and the bone conduction device, wherein the bone conduction device is in signal communication with the bone conduction device (Weisman; Fig 7b; Para [0113]), and the external device includes a display (Weisman; Fig 7b; computer 411 has display), but do not expressly disclose wherein the computer readable medium includes software that enables a clinician using the bone conduction device to adjust output levels of the bone conduction device. However, in the same field of endeavor, Flynn disclose a method wherein the computer readable medium includes software that enables a clinician using the bone conduction device to adjust output levels of the bone conduction device (Flynn; Fig 1; computer is used for customization gain of hearing device parameters). It would have been obvious to one of the ordinary skills in the art at the time of the invention to use the data communication and storage taught by Flynn as to upload the control setting in the remote device taught by Weisman. The motivation to do so would have been to reduce power consumption by the bone conductor device.

Claims 72-73 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weisman (US 2009/0304210 A1) in view of Steinbuss (US 2007/0258609 A1) and further in view of Wang (US 2005/0286734 A1).
Regarding claim 72, Weisman in view of Steinbuss disclose the computer readable medium of claim 70, but do not expressly disclose further comprising: software for setting a feedback management system of the bone conduction device based on a determination of a level of feedback management occurring during operation of the bone conduction device and the measured feature to increase an output of the bone conduction device relative to that which was the case prior to the operation of the feedback management system. However, in the same field of endeavor, Wang disclose a method further comprising: software for setting a feedback management system of the bone conduction device based on a determination of a level of feedback management occurring during operation of the bone conduction device (Wang; Fig 1; feedback elimination module 39) and the measured feature to increase an output of the bone conduction device relative to that which was the case prior to the operation of the feedback management system (Wang; Para [0082]). It would have been obvious to one of the ordinary skills in the art at the time of the invention to use the volume control taught by Wang as gain control setting in the device taught by Weisman. The motivation to do so would have been to increase the reduction of ambient interference around the bone conductor device.

Regarding claim 73, Weisman in view of Steinbuss disclose the computer readable medium of claim 70, but do not expressly disclose wherein: the measured feature is feedback. However, in the same field of endeavor, Wang discloses a computer wherein: the measured feature is feedback (Wang; Fig 1; feedback elimination module 39). It would have been obvious to one of the ordinary skills in the art at the time of the invention to use the feedback control taught by Wang as control setting in the device taught by Weisman. The motivation to do so would have been to maintain stability of the sound quality.

Regarding claim 75, Weisman in view of Steinbuss disclose the computer readable medium of claim 70, but do not expressly disclose wherein: the action of setting the control setting based on the measured feature sets a feedback limit of the bone conduction device. However, in the same field of endeavor, Wang discloses a computer wherein: the action of setting the control setting based on the measured feature sets a feedback limit of the bone conduction device (Wang; Para [0084]; volume based on feedback control). It would have been obvious to one of the ordinary skills in the art at the time of the invention to use the feedback control taught by Wang as control setting in the device taught by Weisman. The motivation to do so would have been to improve the user experience.

Claim 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weisman (US 2009/0304210 A1) in view of Steinbuss (US 2007/0258609 A1) and further in view of Kawase et al (US 2007/0057601 A1).
Regarding claim 74, Weisman in view of Steinbuss disclose the computer readable medium of claim 70, but do not expressly disclose further comprising: software for reducing an effect of resonance occurring in the human’s head. However, in the same field of endeavor, Kawase et al discloses a device further comprising: software for reducing an effect of resonance occurring in the human’s head (Kawase et al; Para [0052]). It would have been obvious to one of the ordinary skills in the art at the time of the invention to use the resonance control taught by Kawase as control setting in the device taught by Weisman. The motivation to do so would have been to reduce sound leakage at the conduction device.

Claims 76-77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weisman (US 2009/0304210 A1) in view of Steinbuss (US 2007/0258609 A1) and further in view of Margolis (US 6,496,585 B1)
Regarding claim 76, Weisman in view of Steinbuss disclose the computer readable medium of claim 70, but do not expressly disclose further comprising: software for displaying recipient-specific bone conduction threshold levels at various frequencies. However, in the same field of endeavor, Margolis disclose a method further comprising: software for displaying recipient-specific bone conduction threshold levels at various frequencies (Margolis; col 6; lines 8-15). It would have been obvious to one of the ordinary skills in the art at the time of the invention to use the hearing threshold detection taught by Margolis as hearing threshold in the bone conduction device taught by Weisman. The motivation to do so would have been to improve the reliability of the threshold determination procedure.

Regarding claim 77, Weisman in view of Steinbuss disclose the computer readable medium of claim 70, but do not expressly disclose further comprising: software for generating audiogram data that includes bone conduction threshold levels for a signal power at which a recipient of the bone conduction hearing device is able to perceive sound at various frequencies. However, in the same field of endeavor, Margolis disclose a method further comprising: software for generating audiogram data that includes bone conduction threshold levels for a signal power at which a recipient of the bone conduction hearing device is able to perceive sound at various frequencies (Margolis; col 6; lines 8-15). It would have been obvious to one of the ordinary skills in the art at the time of the invention to use the hearing threshold detection taught by Margolis as hearing threshold in the bone conduction device taught by Weisman. The motivation to do so would have been to reduce noise interference of the threshold determination procedure.
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651